Citation Nr: 0718044	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-20 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The appellant had active service from June 1976 to November 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for a seizure disorder.  


FINDINGS OF FACT

1.  In an unappealed decision dated in November 2001, the RO 
denied a claim for service connection for an epileptic 
seizure condition.  

2.  The evidence received since the RO's November 2001 
decision which denied service connection for an epileptic 
seizure condition, which was not previously of record, and 
which is not cumulative of other evidence of record, does not 
raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's November 2001 decision, which denied a claim of 
entitlement to service connection for an epileptic seizure 
condition; the claim for service connection for a seizure 
disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material

The veteran asserts new and material evidence has been 
presented to reopen his claim for service connection for a 
seizure disorder.  He argues that he has a seizure disorder 
that was caused or aggravated by his service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for a epilepsies, when 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded 
in entrance examination reports are to be considered as 
"noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The 
Court has held that the presumption of soundness may only be 
rebutted where there is clear and unmistakable evidence that 
the condition both preexisted service and was not aggravated 
by service.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the disease.  
Id.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a); see 66 
Fed.Reg 45620 (2001) (the new regulatory definition of new 
and material evidence became effective on August 29, 2001).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The most recent and final denial of the claim was the RO's 
rating decision in November 2001.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's November 2001 rating decision.  When 
determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The evidence of record at the time of the RO's November 2001 
rating decision included the service medical records.  The 
service medical records included the veteran's entrance 
examination report, dated in February 1976, which showed that 
his neurological system was clinically evaluated as normal.  
In an associated "report of medical history," he denied a 
history of "dizziness or fainting spells," "epilepsy or 
fits," "loss of memory or amnesia," or "periods of 
unconsciousness."  

A treatment report, dated in May 1978, showed that the 
veteran was treated for observed symptoms of trembling, 
"eyes rolling in his head," and "frothing at the mouth."  
The report notes that the veteran stated that he had been 
sleeping at the time these symptoms were observed, that he 
felt fine before going to bed, and that he didn't remember 
anything about it.  The report notes that he stated that his 
room had been very hot the night his symptoms were observed, 
and that he related a past history of seizures, at age 13, to 
the heat.  In this regard, the veteran reported a history of 
having had three seizures at age 13 "which stopped 
spontaneously."  The assessments noted "probable episode 
last night was dream state aggravated by hot weather," and 
"rule out seizure disorder."    An electroencephalogram 
(EEG) report, dated in June 1978, contained an impression of 
normal awake EEG.  The veteran's separation examination 
report, dated in August 1979, showed that his neurological 
system was clinically evaluated as normal.  

As for the post-service medical evidence, it consisted of VA 
treatment reports, dated between 1979 and 2001.  This 
evidence showed that the veteran had a complex medical 
history that included systemic lupus erythematosus, alcohol 
abuse (in remission since about 1995), a personality 
disorder, and an anxiety disorder . See e.g., VA examination 
report, dated in June 1999; VA domiciliary care report, dated 
in December 2000.  Treatment reports dated in 1994, and 
thereafter, indicated that the veteran resided in a VA 
domiciliary.  Of particular note, this evidence showed a 
great deal of treatments for seizure symptoms that were 
characterized several different ways, to include as a 
"complex partial seizure disorder."  A number of reports 
indicated that the veteran had pseudoseizures, and that no 
EEG abnormalities or eliptiform activity had been observed.  
See e.g., VA hospital reports, dated in September 1995, 
February 1996, and October 1996.  

In the November 2001 rating decision, the RO denied the claim 
because the evidence was insufficient to show that the 
veteran had a seizure disorder that had been aggravated by 
his service.  

The relevant evidence received since the RO's November 2001 
decision consists of VA progress notes, hospital reports, and 
examination reports, dated between 1998 and 2005.  This 
evidence shows that the veteran has continued to reside in a 
VA domiciliary, that he has continued to receive treatment 
for his seizure symptoms, and that his seizure disorder has 
been characterized a number of different ways, to include a 
pseudoseizures, complex partial seizures, and occasional 
generalized grand mal seizures.  See e.g., VA examination 
report, dated in November 2002; neurological consultation 
report, dated in May 2004.  

The medical evidence that was not of record at the time of 
the RO's November 2001 decision is not cumulative, and is 
"new" within the meaning of 38 C.F.R. § 3.156.  However, the 
Board finds that this evidence is not material.  None of the 
new evidence shows that the veteran has a seizure disorder 
that had its onset during active service or within one year 
thereafter, is related to an in-service disease or injury, or 
was aggravated by service.  In this regard, none of the 
relevant medical evidence is dated prior to 1998, such that 
all of this evidence is dated over 18 years after separation 
from service.  Furthermore, none of the medical evidence 
includes competent evidence of a nexus between a seizure 
disorder the veteran's service, either on a direct basis, or 
on the basis of aggravation.  Of particular note, the report 
from an examination performed at the Southern Oregon 
Neurology, P.C., dated in December 2005, shows that the 
physician stated that he had reviewed the veteran's claims 
files, and that the veteran's diagnosis was idiopathic 
epilepsy complicated by pseudoseizure.  The physician 
essentially concluded that the veteran's epilepsy was not 
aggravated by his service.  The Board therefore finds that 
the submitted evidence does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  
The claim is therefore not reopened.  

In reaching this decision, the Board has considered the 
veteran's lay statements, in which he argues that he has a 
seizure disorder that was aggravated by his service.  
However, the Court has held that lay assertions of 
aggravation of a preexisting disease cannot suffice to reopen 
a claim under 38 U.S.C. § 5108.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (citing Wilkinson v. Brown, 8 Vet. App. 
263, 268 (1995)).  Therefore, these statements are not new 
and material evidence, and are insufficient to reopen the 
claim.  See also Savage v. Gober, 10 Vet. App. 488 (1997); 
Moray v. Brown, 5 Vet. App. 211 (1993).  

Based on this analysis, the Board finds that evidence 
received since the November 2001 decision is cumulative 
and/or not material to the RO's reasons for denial.  In 
addition, the new medical evidence does not raise a 
reasonable possibility of substantiating the claim.  Thus, 
the veteran's claim must be denial as the requisite new and 
material evidence has not been received.

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

 
II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in December 2003, the veteran was 
notified of the information and evidence needed to reopen his 
claim.  The veteran was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The Board also notes that the VCAA letter 
was sent to the veteran prior to the RO's March 2004 decision 
that is the basis for this appeal.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  In March 2006, the veteran was 
provided with sufficient notice, and in any event, as the 
claim has been denied, any questions as to the disability 
ratings or the appropriate effective dates to be assigned are 
moot.  Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

In a recent decision, Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court stated that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  Any error in this regard on the 
part of the RO is harmless.  The veteran has argued at length 
that the claimed condition was aggravated by his service, and 
his arguments indicate that he has actual knowledge of what 
evidence constitutes new and material evidence relating to 
his claim.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The veteran has been 
afforded an examination, and an etiological opinion has been 
obtained, and in any event, as the Board has determined that 
new and material evidence has not been presented, no further 
development is required to decide the claim.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002).  The Board concludes, therefore, that 
a decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

New and material evidence not having been presented, the 
claim for service connection for a seizure disorder is 
denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


